Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
                         Status of the Application and Response to Arguments
2.  Claims 1-7, 9-10, 12, 14, 17-21, 23-26 and 31-32 are pending under examination. The Applicant’s arguments and the amendment have been fully considered and found persuasive in view of the amendment. Any objection(s) and/or rejections not reiterated are withdrawn in view of the amendment.
                                                      Informalities
3. The following informalities are noted:
         (i) claim 7 and 21 recite ‘Natronobacterium gregorgi Argonaute’ . It should have been ‘Natronobacterium gregoryi Argonaute’. Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 12, 17-21, 23-26 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2015/0225773) and Gao et al. (Nature Biotechnology, Vol. 34 (7), page 768-773, published online May 02, 2016).
     Farmer et al. teach a method of claim 1, 31-32, for amplifying a target double-stranded nucleic acid comprising:
(a) providing a system having a guide nucleic acid, wherein the guide nucleic acid is a 5’ phosphorylated single-stranded nucleic acid or derivative thereof and an argonaute protein or a variant thereof, wherein the guide nucleic acid contains a target specific region complementary to a first region of a first strand of the target double-stranded nucleic acid (para 0051);
   (b) contacting the target-double-stranded nucleic acid with the system to form the first region hybridized to the guide nucleic acid and a second region of a second strand of 
(c) hybridizing a primer complementary to the second region (para 0059, 0103);
(d)  extending the hybridized primer with a polymerase to obtain a complementary nucleic acid to the second strand (0059, 0103).
     With reference to claim 17, Farmer et al. teach plurality of two or more nucleic acid guide nucleases which include two or more types of nucleases having nickase activity, or cleavage deficient nucleases and the guide sequences comprising different PAM guide nucleic acids (para 0071-0074) 
With reference to claim 2-4, 18, Farmer et al. teach that the method further comprises repeating the steps for one or more times. Wherein the target double stranded nucleic acid is linearly or exponentially amplified (para 0059, 0064).
     With reference to claims 5-6, 19-20, Farmer et al. teach that the double stranded target nucleic acid is a dsDNA or dsRNA (para 0051, 0030).
With reference to claim 9, 23, Farmer et al. teach that the guide nucleic acid is a single stranded DNA of less than 25 nucleotides (para 0042, 0051).
       With reference to claim 10, 24-25, Farmer et al. teach that the first strand of the target double-stranded nucleic acid and first primer contains a universal sequence and the guide nucleic acid contains a complementary sequence to a region of the universal sequence (para 0059, 0069).
                With reference to claim 12, 26, Farmer et al. teach that the polymerase is a strand displacing polymerase (0088- 0065).

      Gao et al. teach a method for minimizing off-target sequences wherein Gao et al. teach that Natronobacterium gregoryi argonaute (NgAgo) only binds to 5’-phosphorylated ssDNA and cleaves 5’-phosphorylated ssDNA, but not 5’ phosphorylated sgRNAs (genomic RNA guide sequences) or ssDNA without 5’ phosphorylation (page 769, paragraph under subheading ‘NgAgo binds ssDNA……on targets) and the 5’ phosphorylated sgRNA guides or ssDNA without 5’ phosphorylation form loop when hybridized to the target nucleic acid because 5’ phosphorylated single stranded RNA guides and ssDNA without 5’ phosphorylation bind to target double stranded nucleic acid,  wherein short single strand motifs guide the formation of a loop (page 772, paragraph 2 under ‘discussion’ section).
          It would have been prime facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Farmer et al. with NgAgo and the single stranded guide nucleic acid complex to form a loop with the target double stranded nucleic acid as taught by Gao et al. to develop an improved sensitive method for selectively reducing off-target sequences. The ordinary person skilled in the art would have motivated to combine the method as disclosed by Farmer et al. with the loop formation method of Gao et al. and have a reasonable expectation of success that the combination of references would result in reducing the background nonspecific sequences(off-target) because Gao et al. explicitly taught the NgAgo nuclease only act on 5’-phosphorylated ssDNA, cleaves 5’-phosphorylated ssDNA and facilitate the elimination of endogenous 5’-phosphorylated ssDNAs in mammalian cells wherein ssDNAs without 5’-
Nonstatutory Double Patenting
5.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/ AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
A. Claims 1-7,  9-10, 12, 14, 17-21, 23-26 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US patent 10,577,649 (hereafter ‘649) in view of Gao et al. (Nature Biotechnology, Vol. 34 (7), page 768-773, published online May 02, 2016). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-6, 9-10, 12, 14, 17-21, 23-26 and 31-32 are entirely within the scope of the claims 1-24 of the patent ‘649, specifically the method steps of the instant claims 1 and 17, comprising amplifying a double-stranded target nucleic acid comprising providing a first system and a second system having a guide nucleic acid containing a target-specific nucleotide region complementary to a first region of a first strand of the target double-stranded nucleic acid; contacting the target double stranded nucleic acid with the to form a loop comprises the first region hybridized to the guide nucleic acid and a second 
         Gao et al. teach a method for minimizing off-target sequences wherein Gao et al. teach that Natronobacterium gregoryi argonaute (NgAgo) only binds to 5’-phosphorylated ssDNA and cleaves 5’ phosphorylated ssDNA, but not 5’ phosphorylated sgRNAs (genomic RNA guide sequences) or ssDNA without 5’ phosphorylation (page 769, paragraph under subheading ‘NgAgo binds ssDNA……on targets) and the 5’ phosphorylated sgRNA guides or ssDNA without 5’ phosphorylation form loop when hybridized to the target nucleic acid because 5’ phosphorylated single stranded RNA guides and ssDNA without 5’ phosphorylation bind to target double stranded nucleic acid,  wherein short single strand motifs guide the formation of a loop (page 772, paragraph 2 under ‘discussion’ section).
          It would have been prime facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of claims in the 
                                                      Conclusion
               No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637